Exhibit 10.1
AMENDMENT 2009-1
TO THE
RELIANCE STANDARD LIFE INSURANCE COMPANY
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
     Pursuant to the authority delegated to the authorized officers of Reliance
Standard Life Insurance Company (the “Company”) by resolutions duly adopted by
the Executive Committee of the Board of Directors of the Company, the Reliance
Standard Life Insurance Company Supplemental Executive Retirement Plan (the
“SERP”) is hereby amended as follows:
     1. Section 3.10 of the SERP is hereby amended by adding the following
sentence to the end thereof:
“Notwithstanding the foregoing, compensation earned after December 31, 2009
shall not be included in Compensation for purposes of the Plan.”
     2. Section 5.2 of the SERP is hereby amended by adding the following
sentence to the end thereof:
“Notwithstanding the foregoing, no Key Employee shall become a Participant in
the Plan on or after January 1, 2010.”
     3. Section 6.1 of the SERP is hereby amended by adding the following
subparagraph to the end thereof:
     “(c) Notwithstanding the foregoing, the benefit of a Participant under this
Section 6.1 shall be frozen as of December 31, 2009.”
     4. This Amendment 2009-1 is effective December 31, 2009 except where
specified otherwise.
     IN WITNESS WHEREOF, and as evidence of the adoption of the amendment set
forth herein, the undersigned authorized officer of the Company has caused this
instrument to be executed this 31st day of December, 2009.

          Attest:    RELIANCE STANDARD LIFE INSURANCE COMPANY

    /s/ CHARLES T. DENARO   By:   /s/ THOMAS W. BURGHART         Authorized
Officer             

